490 F. Supp. 2d 1352 (2007)
HIWASSEE COLLEGE, INC., Plaintiff,
v.
The SOUTHERN ASSOCIATION OF COLLEGES AND SCHOOLS, INC., Defendant.
Civil Action No. 1:05-CV-0951-JOF.
United States District Court, N.D. Georgia, Atlanta Division.
June 8, 2007.
Kent M. Weeks, Weeks, Anderson & Baker, Nashville, TN, Peter M. Degnan, Alston & Bird, Atlanta, GA, for Plaintiff.
Jason Richard Edgecombe, Letitia A. McDonald, King & Spalding, Atlanta, GA, Patrick W. McKee, Sammie Mark Mitchell, Patrick W. McKee & Associates, Newnan, GA, for Defendant.
FORRESTER, District Judge.

ORDER
This matter is before the court on Plaintiff's emergency motion to stay [148-1].
On June 1, 2007, the court entered an order granting SACS' motion for entry of judgment. The court also directed that the temporary restraining order, that had been in place since Hiwassee's initiation of the lawsuit and which required SACS to reinstate Hiwassee's accreditation, be lifted in fifteen days from the date of the order.
Hiwassee then filed the instant emergency motion to stay the court's June 1, 2007 order during the pendency of Hiwasee's *1353 appeal. Hiwassee also requests that the necessity for bond be waived. Counsel for SACS has informed the court and opposing counsel that SACS does not oppose Hiwassee's motion.
Therefore, the court GRANTS Plaintiff's emergency motion to stay [148-1]. Pursuant to Federal Rule of Civil Procedure 62, the court STAYS its June 1, 2007 order pending Hiwassee's appeal to the United States Court of Appeals for the Eleventh Circuit. Pursuant to Hiwassee's request, the court also waives any requirement of bond.